Citation Nr: 1550267	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  8 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The claims file was subsequently transferred to the RO in Seattle, Washington.

In April 2014, the Veteran requested a Board Central Office hearing. See April 2014 Substantive Appeal (VA Form 9). Notification was sent to the Veteran that a hearing was scheduled for November 5, 2015, but it was returned by the U.S. Postal Service as undeliverable. See September 2015 Correspondence. 

The Veteran did not appear at his hearing, and his representative has since stated he attempted numerous times to contact his Veteran and has been unsuccessful. See November 2015 Brief. His representative further stated that the Veteran had no additional evidence to present. See id. His hearing request is withdrawn. See 38 C.F.R. § 20.704 (2015).

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future review of this Veteran's case should consider the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The May and June 2012 VA examination reports are not adequate to decide the Veteran's claim, as they do not address both direct and secondary service connection. May and June 2012 VA Examination Reports. Remand is necessary to obtain an addendum opinion in order for the Board to properly decide the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to contact the Veteran and request that the Veteran identify any medical or non-medical evidence that is not included in the claims file and that pertains to his back disorder. Provide the Veteran with release of information forms so that VA can obtain such information.

2. Obtain any outstanding VA medical records (VAMRs) from January 2015 onwards and associate them with the claims file.

3. WHETHER OR NOT THE VETERAN IS CONTACTED, return the claims file to the VA examiner who performed the May 2012 back conditions examination for an addendum as to the etiology of the Veteran's back disability. If the examiner is not available, a different VA examiner may render the opinion. The entire file, to include a copy of this REMAND, must be made available to the examiner, who must note its review. 




The examiner must respond to the following in the addendum:

a. The VA examiner must opine as to whether the Veteran's current low back disability was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must opine as to whether the Veteran's current low back disability was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected right ankle disability and/or bilateral knee disability.

The VA examiner is advised that the question for resolution is BOTH WHETHER THE LOW BACK DISORDER WAS CAUSED OR AGGRAVATED. 

THE EXAMINER MUST ADDRESS BOTH THE QUESTION OF CAUSALITY AND AGGRAVATION. 

If the Veteran is contacted, the examiner or the RO may schedule and conduct any further physical examination or other development. 

d. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE 



CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

October 1988 Reports of Medical Examination and History, indicating no back problems upon enlistment.

February 1993 Reports of Medical Examination and History, indicating no back problems upon separation from service.

January 2005 (Withdrawn) Claim, noting lower back injury occurred during his military training.

February 2005 Private Medical Records (PMRs), prescribing physical therapy for lumbosacral sprain related to a motor vehicle accident.

November 2009 Statement, indicating the Veteran has "been seeking medical attention off and on" since his discharge, including physical therapy and receiving lower spine cortisone injections.

January 2010 VAMRs, indicating prior treatment for back pain with over-the-counter pain medication and muscle relaxants, and recommendations of epidural injections.

January 2011 Veteran's Statement, that the "physical portion" of his job during service contributed to his lower spine problem.





May 2012 VA Examination Report.

June 2012 VA Examination Report.

4. Then, review the VA examiner's report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinion. If the report is deficient in this regard, return the case to the VA examiner for further review and a response to the questions under review.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for a low back disability. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




